Citation Nr: 1026287	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  06-37 062A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a bilateral hearing loss 
disability.



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1994 to December 
2001. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the RO in 
Milwaukee, Wisconsin, which denied service connection for 
bilateral hearing loss and bilateral flat feet.  In March 2009, 
the Board denied service connection for bilateral flat feet and 
remanded the bilateral hearing loss issue for further 
development.  The case now returns for appellate consideration.

The Veteran testified at a Video Conference hearing before the 
undersigned Veterans Law Judge in January 2009.  A personal 
hearing was also held in May 2007 at the RO.  Transcripts of 
these proceedings have been associated with the claims file.  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from April 
1994 to December 2001.

2.	On January 25, 2010, prior to the promulgation of a 
decision in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his 
or her authorized representative) have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant, through his authorized representative, has 
withdrawn this appeal and, hence, there remain no allegations  of 
errors of fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.



		
K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


